Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

TECHNICAL AND SALES AGREEMENT

This Technical and Sales Agreement (“Agreement”), dated April     , 2010, by and
between Beijing Jiexun-CAST Systems Control Technology Co., Ltd, (“CAST/OSC” or
“Buyer”), Room 2910, Building A, Cyber Tower, No. 2 Zhongguancun South Street,
Haidian District, Beijing 100086, Dais Analytic Corporation, a New York
corporation (“Supplier”), 11552 Prosperous Drive, Odessa, FL 33556 USA, and
Genertec America, Inc., a California corporation (“Distributor”), 303 Twin
Dolphin Drive, Suite 600, Redwood City, CA 94065, USA, collectively herein after
known as the “Parties”.

RECITALS.

WHEREAS, Supplier develops, manufactures and sells a line of
nanotechnology-based membrane products and related products; and

WHEREAS, Distributor and Buyer desires to purchase from Supplier waste water
system components (Molecular Diffusion rods, heat exchanger, compressor,
condenser, and tubing), herein after referred to as the “Product”, for
CAST/OSC’s waste water project. This sale is made under the Terms and Conditions
of that certain Exclusive Distribution Agreement signed between Supplier,
Distributor and Fibrlink Communications Co., Ltd., dated August, 19, 2009 (the
“Distribution Agreement”). In the case of a conflict between the Distribution
Agreement and this Agreement, the Distribution Agreement shall prevail. Buyer
agrees to be bound by the terms and conditions of the Distribution Agreement in
the capacity of the “Servicer” (as defined in the Distribution Agreement) as if
Buyer is a party to the Distribution Agreement. The proposed technical
specifications (including projected energy usage, projected energy usage
calculations, and draft system design, and Supplier support for the project) are
found in ATTACHMENTS B, C & E.

NOW THEREFORE, in consideration of the above premises, which are incorporated in
this Agreement as if fully set forth below, and the mutual covenants and
agreements set forth below, the Parties agree as follows:

OVERVIEW.

This Agreement is subject to and conditioned upon the issuance by [GTA] of a
letter of credit to Supplier in the amount set forth in ATTACHMENT A within five
days from the date of this Agreement. Unless the Parties otherwise mutually
agree, this Agreement shall terminate and any and all obligations under this
Agreement shall be of no force or effect.

A jointly developed NanoClear draft system design layout (ATTACHMENT D) is to be
constructed by others in stages outlined below for Plant 1 and Plant 2. The
stages are outlined in ATTACHMENT D.

PRICING, DELIVERY & TERMS.

Supplier will supply the Product in the quantity, at the price and at the
delivery time set forth in ATTACHMENT A. The Product is to be used to treat the
plant outputs at various output levels and shall have input water temperature at
the specified average water temperature set forth in the ATTACHMENTS. Further,
the Supplier will provide the Distributor and the Buyer the project support
outlined in ATTACHMENT E. The proposed design of the overall plant, its
construction, and

 

Page 1 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

the balance plant required for the project is provided by others, and not by the
Supplier. The purchase price for the Product, as set forth in ATTACHMENT A,
shall be paid by Buyer to Supplier. All payments are to be made in US Dollars
and due within ten (10) days’ of notice by Supplier to Distributor of Product
shipment (such notice to include valid shipping documents evidencing Supplier
has successfully shipped the Product).

Product is shipped FOB – Supplier’s facility to the locations specified in
writing by Distributor. The Supplier shall make all good efforts to ship the
Product by the shipment date mutually agreed upon by the Parties in writing.

ACCEPTANCE; WARRANTY.

(a) Supplier shall provide a moisture transfer test label for each Molecular
Diffusion Tube (which is a component of the Product) as a means of quality
control. Distributor shall immediately inspect the Product upon delivery for
defects and non-conformities. In the event Distributor fails to notify Supplier
of any Product defect or non-conformity within ten (10) days after the Products
in question are delivered to Distributor, then the delivered Products shall be
deemed to have been accepted by Distributor and Buyer.

(b) The Limited Warranty for the Product is set forth in ATTACHMENT F of this
Agreement. The Warranty does not extend to any Product which has been subject to
misuse, accident or improper installation, maintenance or application, nor,
except as provided in ATTACHMENT F, does the Warranty extend to any labor
charges for removal and/or replacement of the nonconforming or defective Product
or part thereof. The Warranty does not cover service or parts for any
attachments, accessories, or alteration not provided or approved in writing by
Supplier, nor correction of problems resulting from the use of attachments,
accessories or alterations not provided by Supplier.

(c) The Warranty period for Product is set forth in ATTACHMENT F of this
Agreement (the “Warranty Period”).

(d) THE WARRANTY SET FORTH IN THIS AGREEMENT IS IN LIEU OF AND EXCLUDES ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, ARISING BY OPERATION OF LAW OR OTHERWISE,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED AND EXCLUDED.
DISTRIBUTOR AND BUYER EACH ACKNOWLEDGES THAT SUPPLIER HAS MADE NO
UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT
TO THE SUBJECT MATTER OF THIS TRANSACTION OTHER THAN AS EXPRESSLY SET FORTH IN
THESE TERMS AND CONDITIONS. NO PERSON IS AUTHORIZED TO EXPAND OR IN ANY MANNER
MODIFY SUPPLIER’S EXPRESS WARRANTY DESCRIBED ABOVE.

 

Page 2 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(e) Notwithstanding anything to the contrary set forth herein, the liability of
Supplier with respect to a claim of any kind, whether as to quality or amount of
Product delivered or for non-delivery of Product, shall not exceed the invoice
price of the quantities of Products as to which the claim is made.

(f) IN NO EVENT SHALL SUPPLIER BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT
OR CONSEQUENTIAL DAMAGES ARISING IN TORT, CONTRACT, STRICT LIABILITY OR ANY
OTHER LEGAL THEORY (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFIT OR REVENUE,
DOWNTIME COSTS, LOSS OF USE OF THE PRODUCTS, COST OF ANY SUBSTITUTE PRODUCT,
FACILITY OR SERVICE, AND ANY CLAIMS OF DISTRIBUTOR, BUYER, THEIR RESPECTIVE
CUSTOMERS OR OTHER THIRD PARTIES FOR ANY SUCH DAMAGES).

(g) The delivering carrier, and not Supplier, is responsible for damage in
shipment. Packing material should not be discarded when damage is found. The
delivering carrier should be notified to inspect any damages. Damaged items
cannot be returned to Supplier without authorization. Distributor or its
customer should contact Supplier for complete instructions.

(h) Buyer shall be responsible for the installation, engineering, maintenance
and sale of the Products for its customer’s use. Supplier shall provide
Distributor and Buyer with training and pre-sale technical support set forth in
ATTACHMENT E. In addition to the foregoing, upon the reasonable request of
Distributor, Supplier agrees to review Distributor’s marketing materials and
provide advice with respect to such materials; provided, however, Supplier shall
not be responsible in any manner for such marketing materials or any statement,
representation or warranty made therein.

(i) Distributor and its customers assume all responsibility and liability for
injury or damages resulting from their handling, possession, use or sale of
Products including, but not limited to any injury or damage resulting from the
use of Products by customers in their business operations or in combination with
other substances or products, and agree to defend and indemnify Supplier, its
Affiliates and their respective directors, officers, employees and agents from
and against all claims, losses, liabilities and expenses (including attorneys’
fees and other litigation or settlement costs) arising out of such handling,
possession, use or sale. Buyer and its customers assume all responsibility and
liability for injury or damages resulting from their handling, possession,
installation, engineering, maintenance use or sale of Products including, but
not limited to any injury or damage resulting from the use of Products by
customers in their business operations or in combination with other substances
or products, and agree to defend and indemnify Supplier, its Affiliates and
their respective directors, officers, employees and agents from and against all
claims, losses, liabilities and expenses (including attorneys’ fees and other
litigation or settlement costs) arising out of such handling, possession,
installation, engineering, maintenance, use or sale.

 

Page 3 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(j) Buyer shall provide the pre-sale, post-sale, technical support and other
services set forth in ATTACHMENT E.

(k) Distributor and Buyer each acknowledges and agrees that upon the expiration
of the Warranty Period, Supplier will have no further obligation for the
maintenance, service or repair of any Products unless the customer enters into a
Supplier Service Contract, and in such case, Supplier’s obligations shall be
limited by the terms of this Supplier Service Contract. After the expiration of
the Warranty Period, in the event customer requires replacement Product parts
for the said project, Supplier agrees to provide the replacement Product to
Distributor at a preferred supplier price in effect at that time.

(l) Distributor and Buyer shall comply with all applicable laws, rules and
regulations related to the Product pre-sale, post-sale, technical support and
other services provided hereunder and the handling, possession, installation,
engineering, maintenance and sale of the Products.

RETURN POLICY AND CREDITS.

Distributor and Buyer shall not have the right to return any Products unless
(i) such Product is defective or is in non-conformity, as determined by Supplier
in its reasonable determination, and Distributor or Buyer has notified Supplier
pursuant to language within this Agreement or such Product does not comply with
the Warranty contained herein. Returns of non-conforming Products require prior
written authorization from Supplier and shipping in accordance with instructions
provided by Supplier. When contacting Supplier for return authorization,
Distributor or Buyer must provide the invoice number, serial number and date of
shipment. Authorized returns must be in clean factory packaging. All returns
must be made by prepaid transportation unless otherwise specified by Supplier.
Shipping charges on all returns will be at Distributor’s, Buyer’s or their
respective customer’s expense unless Supplier confirms that the Product is
defective, in which case reasonable shipping charges will be refunded by
Supplier.

 

Page 4 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

INDEMNIFICATION.

 

(a) To the best of Supplier’s knowledge, the Product does not infringe on the
intellectual property rights of a third party. Supplier will defend and
indemnify Distributor, Buyer, their Affiliates and their respective directors,
officers, employees, agents and advisors, at its own expense, from any claim,
suit, or proceeding brought against Distributor, Buyer, their Affiliates and
their respective directors, officers, employees, agents and advisors to the
extent it is based upon a claim that the Product under normal use infringes upon
any presently issued third party patent or any copyright, or misappropriates any
trade secret, of any third party. Distributor, Buyer, their Affiliates and their
respective directors, officers, employees, agents and advisors agree to
reasonably assist the Supplier in the defense of an intellectual property
challenge.

 

(b) Distributor shall indemnify, defend and hold Supplier, Buyer, their
respective Affiliates and their respective directors, officers, employees,
agents and advisors harmless from and against any and all claims, demands,
actions, causes of action, judgments, losses, liabilities, costs and expenses of
any kind, nature and description, including but not limited to reasonable
attorneys’ fees and other litigation expenses (collectively, “Losses”), arising
from or related to (i) any bodily injury or wrongful death suffered by third
parties arising out of the use of the Products, to the extent attributable to
the negligence or misconduct of Distributor, its Affiliates or their customers,
(ii) Distributor’s breach of any of Distributor’s covenants or representations
contained herein, and (iii) any statement, representation or warranty made by
Distributor, it Affiliates, their respective sub-distributor or any of their
respective employees or agents with respect to a Product or its use that is not
consistent with the statements, representations or Warranty contained herein.
During the term of this Agreement, Distributor agrees to maintain Commercial
General Liability Insurance in such an amount as is reasonably acceptable to
Supplier.

 

(c) Supplier shall indemnify, defend and hold harmless Distributor and Buyer
from and against any and all Losses arising from or related to (i) any bodily
injury or wrongful death suffered by third parties arising out of the use of the
Product, to the extent attributable to the negligence or misconduct of Supplier,
or (ii) any breach by Supplier of any of its covenants, representations or
warranties set forth herein, subject to the limitations set forth in elsewhere
in this Agreement.

 

(d) Buyer shall indemnify, defend and hold Supplier, Distributor, their
respective Affiliates and their respective directors, officers, employees,
agents and advisors harmless from and against any and all Losses arising from or
related to (i) Buyer’s breach of any of its covenants or representations
contained herein, (ii) any statement, representation or warranty made by Buyer
or any of its employees or agents with respect to a Product that is not
consistent with the statements, representations or Warranty contained herein,
and (iii) any bodily injury or wrongful death suffered by third parties arising
out of the negligent installation, engineering, maintenance, servicing or
repairing of the Products by Buyer or Buyer’s customer. During the term of this
Agreement, Buyer agrees to maintain Commercial General Liability Insurance in
such an amount as is reasonably acceptable to Supplier and Distributor.

 

Page 5 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

MISCELLANEOUS.

 

(a) This Agreement, the ATTACHMENTS and the Distribution Agreement constitutes
the entire Agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all previous undertakings, agreements and
representations between the Parties, written or oral, with respect to the
subject matter hereof. No modification of, addition to, waiver of any
provisions, or termination of this Agreement shall be binding upon a Party
hereto unless the same shall be in writing and duly executed by a duly
authorized representative of the Parties hereto. No waiver by a Party of any of
its rights hereunder shall be effective unless in writing and signed by the
Party to be charged therewith.

 

(b) This Agreement may not be assigned in whole or in part by Distributor or
Buyer to any third party. Any attempt to assign, or any actual assignment of any
part of this Agreement by Distributor or Buyer to any third party without
Supplier’s prior written approval, shall be deemed null and void and may result
in the immediate termination of this Agreement.

No Party shall be liable to another Party for any delay or failure to perform
hereunder (excluding the failure to pay money due hereunder), which delay or
failure is due to causes beyond the reasonable control of said Party, including
but not limited to acts of God, acts of the public enemy, acts of the United
States of America or any state, territory or political subdivision thereof or of
the District of Columbia, fires, floods, epidemics, quarantine restrictions,
strikes or freight embargoes.

 

(c) Any notice permitted or required to be given hereunder shall be in writing
and delivered by certified mail, return receipt requested, or by internationally
recognized overnight express courier, addressed to the Parties at their
respective addresses set forth on the signature page of this Agreement or to
such other address as a Party may designate by written notice delivered to the
other Parties.

 

(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and together shall constitute one and the same
document.

 

Page 6 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the state of New York without giving effect to the conflicts of laws
principles thereof. Any controversy or claim arising out of or relating to this
Agreement or the validity, inducement, or breach thereof, shall be settled by
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then
pertaining, except where those rules conflict with this provision, in which case
this provision controls. The arbitration shall be held in New York, New York, or
such other place that the Parties may agree. Within 30 days after initiation of
arbitration, the Parties shall reach agreement upon and thereafter follow
procedures assuring that the arbitration will be concluded and the award
rendered within no more than six months from selection of the arbitrator.
Failing such agreement, the AAA will design and the Parties will follow such
procedures. THE ARBITRATOR SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO
SEEK SUCH DAMAGES. Each Party has the right before or during the arbitration to
seek and obtain from the appropriate court provisional remedies such as
attachment, preliminary injunction, replevin, etc., to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration. In
addition, a Party may seek the imposition of temporary or permanent injunctive
relief to prevent or stop the disclosure or misuse of any Confidential
Information (as defined in the Distribution Agreement) that it discloses to any
other Party. The Parties hereby consent to the jurisdiction of the Federal
District Court for the District of New York, New York, for the enforcement of
these provisions and the entry of judgment on any award rendered hereunder.
Should such court for any reason lack jurisdiction, any court with jurisdiction
shall enforce this clause and enter judgment on any award. The Parties agree
that service of process to a Party with respect to any action relating to the
transactions contemplated by this Agreement may be accomplished pursuant to the
methods set forth in sub-section (c) of this Miscellaneous section.

 

(f) In the event the English translation of this Agreement is inconsistent with
the translation of this Agreement into any other language, the English
translation shall control. English will be used as the working and written
language in business communication.

 

(g) Nothing contained in this Agreement shall be construed to grant to
Distributor or Buyer any right or license whatsoever in any patent, copyright,
trademark, trade name, trade dress, service mark or any other intellectual
property of Supplier or any of its Affiliates.

### Signature Page & Attachments to Follow ###

 

Page 7 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized respective representatives as of the day and year
written below.

 

BEIJING JIEXUN-CAST SYSTEMS CONTROL TECHNOLOGY CO., LTD

By:  

 

Name:  

 

Title:  

 

Address:  

Room 2910, Building A, Cyber Tower

 

No.2 Zhongguancun South Street,

 

Haidian District, Beijing 100086.

DAIS ANALYTIC CORPORATION By:  

 

Name:  

 

Title:  

 

Address:  

11552 Prosperous Drive

 

Odessa, FL 33556 USA

GENERTEC AMERICA, INC. By:  

 

Name:  

 

Title:  

 

Address:  

303 Twin Dolphin Drive

 

Suite 600

 

Redwood City, CA 94065, USA

 

Page 8 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

ATTACHMENT A

Figure 1: Pricing, Delivery & Terms

Size, Pricing, Delivery

 

Description

   Amount    Hold-Back
***     Net
Paid    Projected
Delivery  

Demo Unit

        (2)         (3) 

On Shipment - Demo Unit (1)

   ***    0         ***   

Plant 1-A-10 m3 module

          

On shipment of Module

           ***   

Plant 1-C-37,500 m3 facility

          

Step 1: 2,490 m3 - Product shipped

   ***    ***      ***    ***   

Step 2: 17,500 m3 - Product shipped

   ***    ***      ***    ***   

Step 3: 20,000 m3 - Product shipped (4)

   ***    ***      ***    ***   

Sub-Total —>>

   ***    ***      ***   

Plant 2-100,000 m3 facility

          

Step 1: 60,000 m3 of Product shipped

   ***    ***      ***    ***   

Step 2: 40,000 m3 of Product shipped

   ***    ***      ***    ***   

Sub-Total —>>

   ***    ***      ***   

Grand Total

   $47,580,000    ***      ***   

Note 1: Payment: In exchange for the execution of this Agreement, GTA agrees to
issue a Letter of Credit (LC) for $300,000 USD to the Supplier in no more than
five (5) business days. Payment instructions to the Supplier are found in the
August 19, 2009 Distribution Agreement.

Note 2: Hold-back sums will be released 120 days after last shipment of Product
is made to Distributor or Plant turn-up whichever is sooner.

Note 3: Post agreement execution, receipt of advance payment, and availability
of special equipment required to construct key parts.

Note 4: The Letter of Credit (LC) sum of $300,000 has been deducted from this
payment

 

Page 9 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

LOGO [g21273img001.jpg]

 

Page 10 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

LOGO [g21273img002.jpg]

 

Page 11 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

LOGO [g21273img003.jpg]

 

Page 12 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

LOGO [g21273img004.jpg]

 

Page 13 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

ATTACHMENT E

Supplier, Distributor and Buyer Support

(1 of 2)

 

    

 

Product Education

 

    Distributor   

Distributor shall participate in an initial Product education session held by
Supplier, as well as attend periodic Product update education sessions.
Distributor shall be responsible to provide education to Buyer on an initial and
on-going or as-needed basis. Education shall consist of class-room style
instructor lead sessions, and hand-out materials. These sessions and materials
will cover topics of Product function, configuration, application, pricing, and
servicing.

 

    Buyer   

After the expiration of the initial training period, Buyer shall handle new
employee training and refresher training without Supplier’ assistance, but Buyer
shall still have the right to request technical knowledge and clarification from
Supplier for the duration of this Agreement. If Buyer requests the physical
presence of a Supplier employee for training at a location other than a Supplier
facility, Buyer shall be responsible for reasonable travel expenses for that
Supplier employee. In any information exchange or physical meeting that requires
translation, Buyer shall be responsible for providing said translation services.

 

    Supplier   

Supplier will provide Distributor initial, and on-going Product education
training, and training materials. The Product education training shall be
provided according to the term and conditions by mutual consensus guided by the
norm in the industry. The education will consist of class-room style instructor
leading sessions given by qualified members of Supplier’s organization, and
hand-out materials. These sessions and materials will cover topics which include
detailed information about the Product; including its configuration,
engineering, marketing/sales, and pricing, as well as selection criteria for
Buyers.

 

Upon request by Buyer, Supplier shall provide all reasonable and relevant
information about the technology necessary for initial training of
representatives from Buyer. This initial training period shall end 6 months
after commencement of construction of the project.

 

    

 

Engineering of End-Facility

 

    Distributor   

Distributor may facilitate timely communications, if needed, between Buyer and
Supplier to seek Supplier’s input on Product engineering, installation, and
servicing related issues. Buyer is ultimately responsible for field engineering
of the Product.

 

 

Page 14 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Buyer   

 

Buyer shall carry out any design and engineering tasks necessary to install the
Product in accordance with Supplier’s instructions. If Buyer or Distributor
requests a change to the form factor or components of the Product, Supplier
shall have the right to request payment of a reasonable fee to cover Supplier’s
direct expenses necessary to produce said changes in the Product provided that
the pricing policy and amount payable shall be notified to Distributor or Buyer
in advance.

 

    Supplier   

Upon request of Buyer or Distributor, Supplier shall provide reasonable,
relevant, and non-confidential details and information about Product to
Distributor and Buyer to assist in the sale, design, installation, or servicing
process.

 

 

Page 15 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

ATTACHMENT E

Supplier, Distributor and Buyer Support

(2 of 2)

 

    

 

Service Requirements

 

    Distributor   

Distributor may facilitate timely communications, if needed, between Buyer and
Supplier to seek Supplier’s input on Product engineering, installation, and
servicing related issues.

 

    Buyer   

Buyer shall investigate all inquiries relating to and service all Products
located within the Territory and Market Segment. The foregoing obligation shall
include but is not limited to responding to inquires and providing service
relating to warranty and/or performance issues and applies to all such Products.
No reimbursement or additional compensation for the foregoing support and
service shall be provided by Supplier without prior approval by Supplier.

 

   

Supplier

 

  

As compensation for providing said services, Buyer shall be paid a mutually
agreed on hourly rate by the Supplier.

 

       

 

Supplier Requests for Assistance

 

    Distributor   

Distributor may be asked to facilitate timely communications, and follow-up, if
needed, between Buyer and Supplier seeking to aid Supplier in a variety of
issues related to the Products.

 

    Buyer   

Buyer shall, upon Supplier’ request and subject to any limitation made by
Supplier with respect to said request, provide Supplier assistance, service and
support in accordance with any Supplier Product sold within the Territory.

 

    Supplier   

As compensation for providing said assistance services, Buyer shall be paid a
mutually agreed on hourly rate by Supplier.

 

 

Page 16 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

    

 

Warranty Parts

 

    Distributor   

Distributor shall make warranty replacements of Product subject to warranty
coverage by Supplier out of stock available in China if replacement parts meet
all Supplier specifications.

 

    Buyer   

Buyer shall make warranty replacements of Product subject to warranty coverage
by Supplier with Product supplied by the Distributor or Supplier only.

 

    Supplier   

Supplier shall reimburse Buyer for reasonable purchase costs by Buyer to cover
Supplier warranty items, their shipping and handling cost, and the labor used to
install those components.

 

Supplier shall provide replacement Product for valid warranty replacements after
return of the defective component to Supplier, or directly from Supplier.
Supplier may ship correct parts from the location of its choice. As compensation
for providing warranty replacement services, Buyer shall be paid a mutually
agreed hourly rate by Supplier for Warranty Product removal and replacement.

 

 

Page 17 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

ATTACHMENT F

Molecular Diffusion Rod, Limited Warranty

Supplier provides a limited warranty on the materials, workmanship, and
performance of its Product, when installed and operated in accordance with
Supplier’s design and operating specifications, according to the following
provisions:

Materials and Workmanship Limited Warranty. Supplier warrants that its Product
is free from defects in materials and workmanship. Supplier’s obligation under
this limited warranty covers a period not to exceed three years from date of
acceptance by Distributor, provided that the Product is operated and maintained
in accordance with Supplier’s published specifications and good engineering
practices. Supplier’s obligation under this limited warranty is limited to the
repair or, at Supplier’s discretion, replacement of any Product which, when
examined by Supplier, appears to be defective under this provision of the
limited warranty.

Prorated Performance Limited Warranty. Supplier warrants the performance of its
Product for three years from date of acceptance of the Product by Distributor.

Initial Performance. Supplier warrants that the Product herein offered have the
initial minimum permeate flow and initial minimum salt rejection as specified in
the Technical Description contained herein. These parameters are established
under standard test conditions specified by Supplier. Should any Product not
meet performance specifications, and Distributor or Buyer notifies Supplier of
such deficiency, Supplier will, upon confirmation of faulty performance, repair
or issue credit for the defective Product(s). Shipping costs, in such case, will
be paid by Supplier.

Performance During Three-Year Limited Warranty Period. During the three years
after acceptance of the Product by Distributor, Supplier warrants the minimum
permeate flow, when operated under standard conditions published by Supplier,
shall be at least 70 percent of the specified initial average flow. Supplier
further warrants that maximum salt passage, when an element is operated under
standard test conditions published by Supplier and pressure required to give the
initial rated flow, will not exceed 1.35x the specified maximum value. Supplier
will, on confirmation of loss of performance and associated cause if found to be
covered by the warranty during the warranty period, replace the same elements
free of charge.

Conditions of Prorated Performance Limited Warranty. The performance limited
warranty described in the previous section, Performance During Three-Year
Limited Warranty Period, shall be null and void if any of the following
conditions are not met: a. The design parameters plus instrumentation and other
components of the system in which the element(s) are employed shall be
consistent with sound engineering practice. Supplier reserves the right to
review system design. b. Feedwater temperature shall be less than 113°F (45°C).
c. Feedwater SDI (15 min., 5 psi) shall be less than 5.0, and

 

Page 18 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

temperature needs to average 50°C when measured over a fifteen minute period. d.
Feedwater shall contain no ozone, permanganate, or other strong oxidizing
agents. e. The Product shall not be exposed to pressure greater than 5 psi for
all Products unless otherwise stated in the Product specification. f. The
Product shall be operationally protected against hydraulic transients (“water
hammer”). h. The Products shall be maintained in a clean condition, un-fouled by
particulate matter or precipitates or biological growth, i. During continuous
operation the pH shall be no less than 2.0 nor greater than 11 .0. j. There
shall be no membrane fouling by colloidal or precipitated solids. k. Adequate
provisions against microbiological contamination shall be incorporated into the
system design, as well as into all operating and maintenance procedures. l. The
element(s) shall not be exposed during cleaning, or in shutdown periods, to a pH
less than 1 nor greater than 12. m. Neither nonionic nor cationic surfactants
should be used for membrane cleaning or come in contact with Supplier Product.
Buyer is fully responsible for the effects of non-compatible chemicals on
Supplier elements; their use will void the warranty. n. Buyer is responsible for
providing the user with adequate system operating and maintenance manuals,
operator and supervisor training; ensuring user’s ability to perform cleaning
and other performance restoration and diagnostic procedures. o. Buyer shall
ensure that frequent, adequate system and subsystem normalized performance data
are routinely recorded in a systematic format and reviewed. Such information to
be available to Supplier on a reasonable basis in the event a claim is made
against Supplier pursuant to this performance warranty.

Repair or Replacement. Buyer’s and Distributor’s sole remedy for any breach of
warranty is limited to and shall be fully discharged by Supplier repairing any
defective Product, or, at Supplier’s discretion, replacing same free of charge.
The warranty of replacement Product shall be in compliance with the terms and
conditions set forth in the Warranty section of this Agreement. Supplier shall
bear shipping costs of delivering the replacement to the construction site and
shall be responsible for all import charges and the reasonable costs related to
replacement installation. Supplier reserves the right to test the alleged
defective Product on user’s, Distributor’s or Buyer’s premises or to request
Buyer to perform such inspections or tests and forward the results thereof to
Supplier. If the Product failure is determined to be from cause other than
breach of warranty as set forth above, Buyer shall pay to Supplier a fee of
$1,000 per day, plus direct travel expenses incurred by Supplier’s employees, in
connection with any inspection and testing of such elements and system on
user’s, Distributor’s or Buyer’s premises. Product shipped to Supplier for
warranty examination must be shipped freight prepaid. Product examined as part
of a warranty claim which are found to be performing as warranted will be
returned to the customer, Distributor or Buyer freight collect.

Refund. In the event the same element is replaced three times but still can not
meet performance specifications specified in the Technical Description contained
herein and the Warranty section, Supplier shall refund the invoice price of the
element as to which the claim is made to Buyer.

 

Page 19 of 20

   Technical and Sales Agreement    April 8, 2010



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

Warranty Notice. Failure or refusal to fully disclose to Supplier the use and
operating parameters of Product shall render all warranties other than that
covering materials and workmanship null and void.

LIABILITY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, AND PUNITIVE
DAMAGES ARE EXCLUDED. Because use conditions and applicable laws may differ from
one location to another and may change with time, Distributor and Buyer are
responsible for determining whether Product and the information in this document
are appropriate for Buyer’s or its customer’s use and for ensuring that Buyer’s
workplace and disposal practices are in compliance with applicable laws and
other governmental enactments. Supplier assumes no obligation or liability for
the information in this document as it relates to whether the Product is
appropriate for Buyer’s or its customer’s use or that Buyer’s workplace and
disposal practices are in compliance with applicable laws and other governmental
enactments. EXCEPT AS EXPRESSLY PROVIDED IN THIS DOCUMENT, NO WARRANTIES ARE
GIVEN AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE ARE EXPRESSLY EXCLUDED.

 

Page 20 of 20

   Technical and Sales Agreement    April 8, 2010